Title: William Johnson to Thomas Jefferson, 20 September 1809
From: Johnson, William
To: Jefferson, Thomas


          Charleston 20 Septemr 1809.
           Judge Johnson having heard Mr Jefferson express his Admiration of the Popinaque, avails himself of the Opportunity of Mr Mitchells Visit to Montecello to transmit one of the Pods of that delicate little Acacia. The Seeds may be put in the Ground immediately about an Inch deep but possibly they may not sprout until the Spring. The Tree blossoms so late and is so wholly incapable of withstanding the Frost that it is very seldom we are able to procure the Seed.—In the same Packet Mr Jefferson will find a few Seeds of the Grass whch in Georgia is called Egyptian, & of the Bennè. The latter J J has made some Observations and Experiments upon in the Course of this Summer & is convinced from the time requisite to bring it to Maturity, that it may be cultivated in the upper Parts of Virginia. The best Mode of obtaining the Pit is to break it between Rollers working horizontally & to express it from Bags of fine Hair Cloth. J. J requests Mr Jefferson to accept his warmest Assurance of Respect & Esteem.—
        